DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on June 9, 2022:
 	Claims 20-37 are pending.	 .
Response to Arguments
3.	Applicant's arguments on page 7, filed on June 9, 2022, have been fully considered and are persuasive. The rejection of claims 20-37 has been withdrawn.
 
Reasons for Allowance
4.	Claims 20-37 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 20.
Regarding claim 20, 
None of the cited prior arts discloses the claimed structural combination of independent claim 20, in particular having the limitation of “a first light reflection layer that is provided on the first surface side of the first compound semiconductor layer; and a second light reflection layer that is provided on the second surface side of the second compound semiconductor layer, wherein the first light reflection layer includes a concave mirror portion, the second light reflection layer has a flat shape, and at least two layers of light absorption material layers are formed in the laminated structure body including a second electrode to be parallel to a virtual plane that is occupied by the active layer”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828